January 28, 2010 ATTORNEYS AT LAW 777 EAST WISCONSIN AVENUE MILWAUKEE, WI53202-5306 414.271.2400 TEL 414.297.4900 FAX www.foley.com WRITER’S DIRECT LINE 414.297.5596 pfetzer@foley.com EMAIL CLIENT/MATTER NUMBER 071130-0101 Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 Re: Brandywine Blue Fund, Inc. – Amended Registration Statement on Form N-1A Ladies and Gentlemen: Pursuant to Rule 485(b)(4), the undersigned, counsel for Brandywine Blue Fund, Inc., represents that Post-Effective Amendment No. 24 to the Form N-1A Registration Statement of Brandywine Blue Fund, Inc. does not contain disclosures which would render it ineligible to become effective pursuant to Rule 485(b). Very truly yours, /s/ Peter D. Fetzer BOSTON BRUSSELS CENTURY CITY CHICAGO DETROIT JACKSONVILLE LOS ANGELES MADISON MIAMI MILWAUKEE NEW YORK ORLANDO SACRAMENTO SAN DIEGO SAN DIEGO/DEL MAR SAN FRANCISCO SHANGHAI SILICON VALLEY TALLAHASSEE TAMPA TOKYO WASHINGTON, D.C.
